Citation Nr: 1704749	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  12-27 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with depressive disorder not otherwise specified (NOS) prior to April 8, 2013, and a disability rating in excess of 50 percent thereafter.


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel










INTRODUCTION

The Veteran served on active duty from February 1969 to March 1972, to include service in the Republic of Vietnam.  He was awarded the Combat Action Ribbon, among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office.

The Veteran requested a Board videoconference hearing on a March 2013 VA Form 9 Substantive Appeal.  A hearing was scheduled for December 2016, but in November 2016 the Veteran withdrew his hearing request.  38 C.F.R. § 20.704(e) (2016).


FINDING OF FACT

In November 2016, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw the appeal for entitlement to an initial disability rating in excess of 30 percent for PTSD with depressive disorder NOS prior to April 8, 2013, and a disability rating in excess of 50 percent thereafter.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran for entitlement to an initial disability rating in excess of 30 percent for PTSD with depressive disorder NOS prior to April 8, 2013, and a disability rating in excess of 50 percent thereafter, have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2016, at the same time he withdrew his request for a Board videoconference hearing, the Veteran indicated that he was satisfied with the decision reached in the appeal of his claim.  The Board construes this communication as request to withdraw the claim on appeal.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision, and withdrawal may be made by an appellant or by his authorized representative.  38 C.F.R. § 20.204.  With regard to the issue withdrawn by the Veteran, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for entitlement to an initial disability rating in excess of 30 percent for PTSD with depressive disorder NOS prior to April 8, 2013, and a disability rating in excess of 50 percent thereafter is dismissed.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


